Citation Nr: 0636368	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-14 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected cervical spine disability, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1997 through 
April 2002.  

In March 2003, the RO received the veteran's claim of 
entitlement to service connection for a cervical spine and 
lumbar spine disability.  The June 2003 rating decision 
granted service connection and a 10 percent disability rating 
was assigned to each disability.  The veteran disagreed with 
the assigned disability ratings and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2004, which 
noted that he had limited his appeal to the assignment of a 
20 percent disability rating for each spine condition. 

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

In August 2003, the RO granted the veteran entitlement to 
service connection for hepatitis.  A 10 percent disability 
rating was assigned.  To the Board's knowledge, the veteran 
has not disagreed with the assigned disability rating and the 
issue is therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


REMAND

The veteran is seeking an increased disability rating for his 
service-connected cervical spine and lumbar spine 
disabilities.  For the reasons set out immediately below, the 
Board has determined that a remand is in order. 

Rating criteria

The RO received the veteran's claim in March 2003.  During 
the pendency of this appeal, the applicable rating criteria 
for the spine, found at 38 C.F.R. § 4.71a, were amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 
458 (Aug. 27, 2003).  Where a law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOGCPREC 7-2003.  

A review of the February 2004 statement of the case reveals 
that the veteran has not been provided with notice of the 
rating criteria in effect either prior to or after September 
26, 2003.      

Medical records

The veteran has submitted a June 2005 statement of his 
treating physician directly to the Board, along with a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2006).   That 
statement indicates that the veteran is receiving treatment 
at the VA Medical Center in Washington, D.C.  The veteran's 
treatment records at this facility are not of record, and 
efforts must be made to obtain these records.  See 38 
U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Notice

 In the recently decided case of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service connection claim listed above.  

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  
Notice has not been provided to the veteran as to element 
(4), degree of disability or element (5), effective date.    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (BVA) for the following actions:

1. VBA should provide the veteran with 
appropriate notice under Dingess.

2.  VBA should provide the veteran with 
notice of the relevant rating criteria for 
spinal disabilities in effect prior to 
September 26, 2003 as well as the 
currently effective criteria.

3.  VBA should contact the VAMC in 
Washington, D.C. and request any treatment 
records for the veteran.  All records 
obtained should be associated with the 
veteran's claims folder.  In the event 
that no records are available, such should 
be noted in the veteran's claims folder.  

4.  After the above development has been 
completed, and after undertaking any 
additional evidentiary development deemed 
to be appropriate based on the then 
current state of the record, VBA should 
readjudicate the claims, taking into 
consideration any and all evidence which 
has been added to the record since its 
last adjudicative action, as well as the 
former and current schedular criteria 
involving the spine. If the benefits 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case and given an 
appropriate opportunity to respond.
  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


